IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0320
                             Filed December 19, 2018


IN THE MATTER OF C.T.,
Alleged to Be Seriously Mentally Impaired,

C.T.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Lee (North) County, Ty Rogers,

District Associate Judge.



        C.T. appeals from a judgment finding him in need of involuntary civil

commitment. AFFIRMED.



        Trent A. Henkelvig of Henkelvig Law, Danville, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                           2


VAITHESWARAN, Judge.

       This is the third appeal involving the civil commitment of C.T. In the first,

this court concluded “the State . . . established by clear and convincing evidence”

that C.T. was “seriously mentally impaired and in need of involuntary committal.”

In re C.I.T., No. 14-0760, 2015 WL 576172, at *2 (Iowa Ct. App. Feb. 11, 2015).

In the second, we affirmed his continued involuntary hospitalization. In re C.I.T.,

No. 16-0278, 2016 WL 4036244, at *1 (Iowa Ct. App. July 27, 2016).

       Now, C.T. appeals a February 2, 2018 order confirming a prior order for

outpatient mental health treatment pursuant to Iowa Code section 229.14A (2018).

The court found C.T. (1) “is suffering from a serious mental illness”; (2) “lacks the

judgment to make responsible decisions regarding his treatment”; (3) “is treatable

and would benefit from treatment”; (4) “is likely to physically injure himself or others

if not forced to receive mental health treatment”; (5) “is likely to inflict severe

emotional injury on those that cannot avoid contact with him if not forced to receive

mental health treatment”; and (6) “is in need of outpatient mental health treatment.”

       C.T. concedes “the hearing [preceding issuance of the order] was

unrecorded and the only record we have of the hearing would come from the order

issued on February 2, 2018.” Despite the absence of a recording or transcript, he

asks us to find insufficient “evidence . . . to show [he] was a present threat to his

safety or the safety of others.” The State counters that “the appeal should be

dismissed for lack of a record.”

       In In re F.W.S., 698 N.W.2d 134, 136 (Iowa 2005), the Iowa Supreme Court

declined to consider the merits of an appeal from a civil commitment order. After

noting that the district court failed to record or report the hearing, the court
                                             3


concluded, “Without the benefit of a full record of the lower courts’ proceedings, it

is improvident for us to exercise appellate review.” F.W.S., 698 N.W.2d at 135–

36. The court cited our rules of appellate procedure, which required the appellant

to “include in the record a transcript of all evidence relevant to such finding or

conclusion.” Id. at 135 (citing Iowa R. App. P. 6.10(2)(c)).

       Although the cited rule number no longer exists, the contents have been

incorporated into another rule, which states, “If the appellant intends to urge on

appeal that a finding or conclusion is unsupported by the evidence or is contrary

to the evidence, the appellant must include in the record a transcript of all evidence

relevant to such finding or conclusion.” Iowa R. App. P. 6.803(1); see also Iowa

Ct. R. 12.20 (“An electronic recording or other verbatim record of the hearing

provided in Iowa Code section 229.12 shall be made and retained for three years

or until the respondent has been discharged from involuntary custody for 90 days,

whichever is longer.”).

       The cited rules and In re F.W.S. are controlling.            698 N.W.2d at 136.

Because we have no recording or transcript of the hearing, we “must affirm the

decision of the district court.”1 Id.

       AFFIRMED.


1
  In State v. Thompson, 856 N.W.2d 915, 921 (Iowa 2014), the Iowa Supreme Court
overruled prior opinions addressing the absence of a sentencing record where a defendant
waives reporting of a sentencing hearing. The court overruled “the criminal cases . . .
holding the defendant waives his or her right to appeal a particular sentence when the
defendant waives reporting of the sentencing and the court fails to put reasons for the
sentence in the written sentencing order.” 856 N.W.2d at 921. The court further held “if
the defendant waives reporting of the sentencing hearing and the court fails to state its
reasons for the sentence in the written sentencing order, the court has abused its
discretion, and we will vacate the sentence and remand the case for resentencing.” Id.
Thompson was based on a criminal rule requiring a district court to identify reasons for its
sentence. Id. The opinion is inapposite in the civil commitment context. In that context,
In re F.W.S. is controlling. 698 N.W.2d at 136.